Citation Nr: 1044460	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
right knee retropatellar pain syndrome.  

2.  Entitlement to an initial rating greater than 10 percent for 
left knee retropatellar pain syndrome.  

3.  Entitlement to a higher initial evaluation for bilateral 
plantar fasciitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to May 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Initially, service 
connection was granted for each of the disabilities at issue and 
they were rated as noncompensable.  In April 2009, the knee and 
foot disabilities each were assigned 10 percent ratings effective 
from June 1, 2005.  

The Veteran also filed a notice of disagreement regarding denials 
of service connection for sinusitis, herpes simplex virus, and 
hepatitis B carrier.  In a March 2006 decision, the RO granted 
service connection for each of these disabilities.  There is no 
subsequent correspondence from the Veteran expressing 
disagreement with the ratings or effective dates assigned.  
Accordingly, issues relating to sinusitis, herpes simplex virus, 
and hepatitis B carrier are no longer in appellate status.  See 
Grantham v. Brown, 114 F .3d 1156 (1997).

Although the Veteran initially perfected a timely appeal with 
respect to the rating assigned for his service-connected scar, 
status post surgical repair, umbilical hernia, he withdrew the 
appeal of that issue in November 2007.

The Veteran presented testimony at an RO hearing in October 2007.  
A transcript of the hearing is contained in the claims folder.  
The Veteran withdrew a request for a Board hearing in January 
2010.  See 38 C.F.R. § 20.704.

The issue of a higher rating for bilateral plantar fasciitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


FINDING OF FACT

The Veteran does not have left or right knee flexion limited to 
45 degrees, right knee extension limited to 10 degrees, or slight 
left or right knee recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for right knee patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5099-5010 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for left knee patellofemoral pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, DC 5099-5010 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in April 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the Board notes 
that the RO sent the Veteran a March 2006 correspondence that 
fully complied with Dingess.  While this was after the rating 
decision, the Court has held that, "once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  

VA also has a duty to assist a claimant under the VCAA.  VA has: 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in March 
2005 and July 2007; obtained medical opinions as to the etiology 
and severity of disabilities; and afforded the Veteran the 
opportunity to give testimony before the RO.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  The Veteran asserted in 
January 2008 that the VA examiner in July 2007 was subjective, 
biased, and incorrect, and did not have his best interests in 
mind.  The Board has reviewed the July 2007 VA examination report 
and finds that it is adequate for rating purposes.  Moreover, the 
July 2007 VA examination report contains no indication that the 
examiner was subjective, biased, or incorrect, or did not have 
the Veteran's best interests in mind.  Another VA examination is 
not necessary.  38 C.F.R. § 3.159. 

In summary, VA substantially has complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding that 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. App. at 
126-28.  The Board concludes that the disabilities have not 
significantly changed and that staged ratings not are warranted 
at any time during the pendency of this appeal.  

The Veteran appeals the 10 percent ratings assigned for right and 
left knee retropatellar pain syndrome.  He contends that he has 
pain which requires medication.  Additionally, walking up stairs 
is very painful, flexion is painful, and his knees have buckled a 
couple of times.  Currently, the disabilities are rated under 
DC 5099-5014.  DC 5014 is for osteomalacia, which is to be rated 
on limitation of motion of affected parts, as degenerative 
arthritis.   

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).   

Under DC 5260, leg flexion limited to 60 degrees warrants a 
noncompensable rating.  Leg flexion limited to 45 degrees 
warrants a 10 percent rating.  Leg flexion limited to 30 degrees 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5260 (2010). 

Under DC 5261, leg extension limited to 5 degrees warrants a 
noncompensable rating.  Leg extension limited to 10 degrees 
warrants a 10 percent rating.  Leg extension limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5261 
(2010). 

Under DC 5257, other knee impairment with slight recurrent 
subluxation or lateral instability warrants a 10 percent rating.  
A 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 
(2010). 

A knee disability can be rated for both limitation of leg flexion 
under DC 5260 and limitation of leg extension under DC 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than 10 percent for 
retropatellar pain syndrome in either of the Veteran's knee.  
Even when 38 C.F.R. §§ 4.40, 4.45 are considered, the Veteran 
does not have right or left knee flexion limited to 45 degrees, 
right or left knee extension limited to 10 degrees, or slight 
right or left knee recurrent subluxation or lateral instability.  
On VA examination in March 2005, he was able to squat and rise on 
both knees and had a full painless range of motion of both knees.  
Stability was intact.  His knees were stable on VA evaluation in 
July 2005.  The Veteran denied a history of instability on VA 
examination in July 2007.  He had knee flexion to 140 degrees and 
extension to zero degrees.  He complained of pain to his knees 
with squatting.  No additional limitations related to pain, 
fatigue, incoordination, weakness, or lack of endurance were 
noted with 3 repetitions of movements during the examination.  
There was no objective evidence of heat, redness, swelling, or 
acute tenderness of either knee.  Stability was intact.  There 
were no callosities, breakdown, or unusual shoe wear patterns 
indicative of abnormal weight bearing.  Moreover, two separate, 
compensable ratings are not warranted under the Diagnostic Codes, 
as the Veteran's limitation of flexion and extension do not meet 
the criteria for a 0 percent rating, and to assign two, separate 
compensable ratings based on painful motion under two separate 
diagnostic codes (i.e., under DC's 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.  Although there may be a separate rating 
assigned for instability of the knee, see VAOPGCPREC 23-97, and 
although the Veteran has alleged that his knees have buckled, the 
most probative evidence is the medical evidence which tested for 
stability and shows that the Veteran's knees are stable.  Slight 
recurrent subluxation or lateral instability is not shown.  The 
Veteran contended that his knees had worsened by the time of the 
July 2007 VA examination.  Although the Veteran is competent to 
report that his knee problems have worsened, the Board finds that 
his statements are less probative than the objective medical 
evidence of record which indicates that no more than one 
10 percent rating is warranted for each knee under the rating 
schedule.  The Veteran also has not identified or submitted any 
competent evidence which demonstrates his entitlement to initial 
ratings greater than 10 percent for retropatellar pain syndrome 
in either of his knees.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected disabilities 
currently on appeal.  38 C.F.R. § 3.321 (2010); Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of 
an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

The Board finds that schedular evaluations assigned for the 
Veteran's service connected retropatellar pain syndrome in each 
knee are not inadequate in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's service-connected disabilities at 
issue in this case.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with employment 
or frequent hospitalization.  The Veteran has not reported losing 
any time from work due to any of the service-connected 
disabilities adjudicated in this decision.  Nor is there any 
indication in the medical evidence that the Veteran was 
hospitalized at any time during the pendency of this appeal for 
treatment of either of the service-connected disabilities 
adjudicated in this decision.  In light of the above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 10 percent for 
right knee retropatellar pain syndrome is denied.

Entitlement to an initial rating greater than 10 percent for left 
knee retropatellar pain syndrome is denied.


REMAND

The Veteran appeals for a higher rating for bilateral plantar 
fasciitis which is rated currently as 10 percent disabling under 
DC 5299-5276.  DC 5276 provides the rating criteria for acquired 
flatfoot.  Under this criteria, a 10 percent rating, regardless 
of whether the condition is unilateral or bilateral, is assigned 
for moderate flatfoot, with the weight-bearing lines over or 
medial to the great toe, inward bowing of the tendo Achilles, and 
pain on manipulation and use of the feet.  A 20 percent rating 
for unilateral flatfoot or a 30 percent rating for bilateral 
flatfoot requires a severe condition with objective evidence of 
marked deformity, such as pronation and abduction; pain on 
manipulation and use accentuated; indications of swelling on use; 
and characteristic callosities.  A 30 percent rating for 
unilateral flatfoot or a 50 percent rating for bilateral flatfoot 
requires a pronounced condition manifested by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a, DC 5276 (2010).

The evidence of record, including the March 2005 VA examination 
report and a February 2008 podiatry outpatient treatment report, 
leaves it unclear whether a higher rating should be assigned for 
the Veteran's service-connected bilateral pes planus fasciitis 
based on the rating criteria.  Accordingly, remand for an 
examination is necessary.  38 C.F.R. § 3.159.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA examination to determine the current 
nature and severity of his service-
connected bilateral plantar fasciitis.  
The claims file must be provided to 
the examiner for review.  The following 
questions should be addressed by the 
appropriate examiner: Is the Veteran's 
plantar fasciitis severe in either foot, 
with objective evidence of marked 
deformity, such as pronation and 
abduction?  Is pain on manipulation and 
use accentuated?  Are there indications of 
swelling on use?  Are there characteristic 
callosities?  Is a pronounced condition 
present manifested by marked pronation, 
extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic 
shoes or appliances?  A complete rationale 
should be provided for any opinion(s) 
expressed.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim for an initial rating 
greater than 10 percent for bilateral 
plantar fasciitis.  If the benefits sought 
on appeal remain denied, the Veteran and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


